Citation Nr: 1011329	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  02-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for a psychiatric 
condition, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from April 1972 to September 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in pertinent part continued 
the denial of service connection for a psychiatric disorder.

On the substantive appeal form received in May 2002, the 
Veteran requested a travel Board hearing.  In June 2002, the 
Veteran provided a signed statement for the record indicating 
that he wished to cancel the hearing request.

Regardless of what the RO has previously determined with 
respect to a finding of new and material evidence, in cases 
such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b); see also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.

As a related matter, the issue as characterized on the title 
page of this decision has been framed to include the larger 
issues of whether new and material evidence has been 
presented to reopen the service connection claim for a 
psychiatric disorder.  When originally denied in a final 
rating action of February 1990, the claim was characterized 
as entitlement to service connection for manic depression.  
When the Veteran filed to reopen the claim in January 2001, 
he requested consideration of a service connection claim for 
anxiety/a nervous condition.  Recent caselaw provides that a 
claim for a mental health disability includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009).  Pursuant to the holding in Clemons, 
the Board has more broadly characterized the claim on appeal.  

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals for 
the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  However, 
the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 
(2009) that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.  In this case, 
the Board is broadening the scope of the claim because the 
present claim turns upon essentially the same history, 
factual bases and diagnoses as were considered in the prior 
final rating decision of February 1990; as such, the 
threshold question of whether new and material evidence had 
been submitted must be addressed.

This case was previously before the Board in April 2008 and 
April 2009, at which times the claim of whether new and 
material evidence has been submitted to reopen a service 
connection claim for a psychiatric condition was Remanded.  
At both times, the Board specifically requested that the RO 
provide the Veteran with a VCAA notice letter pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006) based on the version 
of 38 C.F.R. § 3.156(a) which was in effect prior to August 
29, 2001.  In so doing, the Board pointed out that a letter 
provided to the Veteran in May 2008 advised the Veteran of 
the provisions of 38 C.F.R. § 3.156 in effect for claims 
filed on or after August 29, 2001.  In June 2009, another 
VCAA notice letter pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006) was issued which appears to include elements of 
38 C.F.R. § 3.156 in effect both prior and subsequent to the 
August 29, 2001 change in the provisions.  However, 
significantly, the correct (former) provisions of 38 C.F.R. 
§ 3.156 (for applications to reopen filed prior to August 29, 
2001), were applied by the RO upon readjudication of the 
claim in Supplemental Statements of the Case issued in 
November 2009 and December 2009.  In a brief subsequently 
submitted by the Veteran's representative (February 2010), 
there was no contention of any non-compliance with the April 
2009 Board Remand.  Similarly, there was no contention made 
at that time to the effect that the Kent notice provided to 
the Veteran in June 2009, or the readjudication of the case 
in the SSOC of November 2009 was inadequate, prejudicial or 
otherwise flawed.  

Only substantial and not strict compliance with the terms of 
a Board remand is required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Here, a review of the record shows not only 
substantial compliance but, more importantly, that the 
appellant was ultimately advised of the correct legal 
standard which was applied to the case on adjudication as 
requested by the Board.  In any event, the Veteran has 
neither specifically alleged nor demonstrated any prejudice 
with regard to the content or timing of the notice.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  As such, any 
error in the Kent notice at this point is harmless.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


FINDINGS OF FACT

1.  In a February 1990 rating decision, the RO denied the 
Veteran's service connection claim for a psychiatric 
disorder.  The Veteran was duly notified of this decision and 
of his appellate rights in a March 1990 letter, and did not 
appeal that determination.

2.  The Veteran filed to reopen the claim for a psychiatric 
disorder in January 2001.

3.  Evidence received since the February 1990 rating decision 
denying service connection for a psychiatric disorder, when 
considered by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
and it is not new and material.


CONCLUSIONS OF LAW

1.  A February 1990 rating decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104 (2009).

2.  Evidence received subsequent to the February 1990 rating 
decision relating to the service connection claim for a 
psychiatric disorder is not new and material, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  (The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claim on appeal being addressed in this decision.  The 
Board observes that the Veteran was informed of the relevant 
law and regulations pertaining to his application to reopen 
the service connection claim for a psychiatric disorder in 
June 2003, September 2007, May 2008, and June 2009 letters 
from VA.  This letter informed the Veteran that his service 
connection claim for a psychiatric disorder had been 
previously denied in a February 1990 decision which was 
final, and that in order for VA to reconsider his claim, he 
must submit new and material evidence.  Specifically, he was 
advised that new evidence consists of evidence in existence 
that has been submitted to the VA for the first time.  
Material evidence was explained as evidence relating to the 
reason the claim was previously denied.  Additional matters 
involving the content of these letters are addressed above in 
the Introduction.  With regard to describing what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial, the letters advised the 
Veteran that VA needed evidence showing that the condition 
previously denied existed from military service to the 
present time.  Accordingly, the Board concludes that this 
satisfies the notice requirement with regard to the 
application to reopen a previously denied claim for a 
psychiatric disorder.  Kent, 20 Vet. App. at 10. 

The RO also informed the Veteran of VA's duty to assist him 
in the development of evidence pertinent to his service 
connection claims (on the merits) in letters dated in June 
2003, September 2007, May 2008 and June 2009 wherein the 
Veteran was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  With 
respect to private treatment records, the letters informed 
the Veteran that VA would make reasonable efforts to obtain 
private or non-Federal medical records, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  In 
March 2006, the Veteran was also provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date as was discussed in the Dingess case. 

Following the issuance of all of the aforementioned duty to 
assist letters, adjudication of the claim on appeal was 
undertaken in a Supplemental Statement of the Case (SSOC) 
issued in November 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured any failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In sum, the 
record indicates that the Veteran received appropriate notice 
pursuant to the VCAA.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  The Veteran's service 
treatment records (STRs) have been obtained as well as VA 
treatment records.  Statements and argument from the Veteran 
and his representative are also on file.

A review of the claims folder reveals that in August 2004, 
the Veteran reported that he was in receipt of disability 
benefits from the Social Security Administration (SSA).  
Records from SSA have not been associated with the claims 
folder.  Generally, where SSA records are considered 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also 
Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir., 2009); Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998) (when VA put on notice of SSA records 
prior to issuance of final decision, Board must seek to 
obtain records).  

However, the failure to obtain SSA records in this case is 
not prejudicial to the Veteran for several reasons.  The 
Veteran has not asserted, and the record does not indicate, 
that the SSA records will provide any potentially relevant 
evidence relating to the claim on appeal.  Specifically, the 
evidence in this case must meet the threshold requirements of 
being both new and material, a concept not applicable to SSA 
adjudications.  In this case, the necessary evidence for 
consideration includes the service treatment records 
(complete and on file) the final rating action (February 
1990) and review of the copious evidence added to the file 
since the final rating action, used for the purpose of 
ascertaining whether there is a new basis upon which to 
review the claim on the merits.  The duty to assist is not 
"boundless in scope."  The Federal Circuit has recently 
held that Congress does not require VA to obtain SSA records 
in every case and neither do VA regulations.  Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  In 
addition, the evidence on file is sufficient to address the 
threshold matter of whether new and material evidence has 
been presented in this case.  Therefore, this appeal need not 
be remanded to obtain the Veteran's SSA records.

VA has no specific duty to conduct an examination with 
respect to the claim on appeal requiring the presentation of 
new and material evidence to reopen it because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence).  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2009).

Factual Background

The Veteran served with the United States Army and his 
military occupational specialty was listed as a light weapons 
infantryman.  

The Veteran filed an original service connection claim for a 
psychiatric condition, described as manic depression, in July 
1989.  The claim was denied in a February 1990 rating 
decision which was not appealed and became final.  The 
Veteran filed to reopen the claim for a psychiatric disorder, 
described as an anxiety/nervous condition in January 2001.  
That claim was denied in a November 2001 rating action, 
giving rise to this appeal.  

The evidence on file prior to the January 2001 rating 
decision includes the Veteran's STRs.  An April 1972 
enlistment examination report reflects that a psychiatric 
evaluation was normal and that the Veteran denied having 
depression or nervous trouble of any sort.  A June 1973 
airborne examination report also reflected that a psychiatric 
evaluation was normal.  The records show that the Veteran was 
hospitalized for 7 days in February 1974 during which time he 
was treated for bronchitis and inappropriate use of heroin.  
The records indicated that the Veteran had a long history of 
IV drug use and that he had been using 2 to 3 bags of heroin 
a day over a 5-month period.  An examination conducted in May 
1974 pursuant to Chapter 13 revealed that a psychiatric 
evaluation was normal and that the Veteran denied having 
depression or nervous trouble of any sort.  The examiner 
certified that the Veteran was a drug/opiate abuser.  In 
August 1974, the Veteran was hospitalized for the third time 
(by VA) for treatment of drug dependency, heroin type.  
Ultimately, he was discharged in September 1974 due to 
unfitness-drug abuse.

The Veteran was hospitalized by VA for more than a week in 
June 1975; ultimately a discharge diagnosis of adult 
situational adjustment reaction was made.  On file is a VA 
medical certification signed by a physician in June 1975, 
upon the Veteran's presentation for hospitalization, 
indicating that the applicable diagnosis at that time was 
situational reaction with depressive features.  The history 
indicated that the Veteran began to have post-Army adjustment 
problems following discharge in September 1974, and it was 
noted that he had been unemployed for the past 6 months.  

The Veteran was hospitalized by VA for treatment of drug 
abuse and dental conditions from June to August 1981, having 
left the program prior to its completion without informing 
the staff members.  

VA records dated in March 1983 reveal that the Veteran was 
depressed and was showing suicidal tendencies.  It appears 
that assessments including chronic alcoholism, chronic drug 
use and depression, were made.

VA records reflect that the Veteran was hospitalized for 
several days in October and November 1989 for treatment of 
diagnosed conditions consisting of: schizophrenia, alcohol 
abuse and common headache.  The medical history indicated 
that the Veteran's symptoms included headaches and hearing 
voices and it was noted that these problems began several 
years previously.  The report revealed that the Veteran did 
not use drugs anymore.  

By rating action of February 1990, the RO denied the service 
connection for a psychiatric disorder; the Veteran did not 
appeal that decision and it became final.  The Veteran filed 
to reopen the service connection claim for a psychiatric 
disorder in January 2001.

The evidence added to the file subsequent to the February 
1990 rating action includes a VA hospitalization report of 
April 1989 reflecting that the Veteran was treated for 
diagnoses of alcohol dependence and schizophrenia/schizo-
affective disorder.  Evidence was presented which showed that 
the Veteran was hospitalized for about a month in September 
and October 1989 for treatment of diagnosed conditions 
consisting of: schizophrenia, alcohol abuse and common 
headache.  Also added to the file was a VA medical record 
reflecting that the Veteran was hospitalized from June to 
July 1990, during which time he was treated for 
schizophrenia.  The Veteran was again hospitalized for 
treatment of schizophrenia/schizo-affective disorder in July 
and August 1990, September 1991 and on several occasions in 
1992 and 1993.  

VA records dated from 1999 to 2002 include a VA examination 
report of November 2000.  The Veteran's symptoms included 
depression, suicidal ideation and hearing voices.  The 
diagnoses included paranoid type schizophrenia, marijuana 
abuse and a history of alcohol dependence.  The Veteran was 
hospitalized in April 2001 due to continued complaints of 
hearing voices.  The diagnoses included paranoid type 
schizophrenia.  In March 2002, the Veteran was again 
hospitalized by VA for treatment of sleep problems and a 
relapse of schizophrenia.  In April 2005, the Veteran was 
hospitalized by VA following a blunt injury to the head 
causing symptoms of dizziness, sleeplessness and homicidal 
ideation.  Paranoid type schizophrenia was diagnosed.  

In 2007, additional VA records were added to the file.  These 
records include an entry dated in November 1983 reflecting 
that the Veteran had complaints of hearing voices and ringing 
in the ears and that an assessment of psychosis, possible 
schizophrenia was made.  Also added to the file was an August 
2004 discharge summary reflecting that the Veteran had been 
hospitalized for a schizophrenic episode.  The reported noted 
that the Veteran had a 20 year history of schizophrenia, 
recently exacerbated.  A discharge diagnosis of chronic 
paranoid type schizophrenia was made.   

VA treatment records dated in 2007 and 2008 reflect that the 
Veteran continued to be followed and treated for 
schizophrenia.  

Legal Analysis

The Veteran is seeking to reopen the claim of entitlement to 
service connection for a psychiatric disorder which was 
previously and most recently denied in a rating action issued 
in February 1990; that decision was not appealed and became 
final.

Generally, in order to establish direct service connection 
for a claimed disorder, there must be (1) evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. 

Service connection for certain conditions including 
psychoses, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

For a claims to reopen such as the one in this case, which 
was filed prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Under this standard, the claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the AOJ/RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

Thus, the Board has reviewed the record with particular 
attention to the additional evidence received since the final 
February 1990 rating decision denying service connection for 
a psychiatric disorder.  In denying the claim in February 
1990, the RO explained that the evidence did not show that a 
psychiatric condition was diagnosed in service, within the 
first post service year, or until several years after the 
Veteran's discharge from service.  

After reviewing the record, the Board finds that new and 
material evidence has not been received since the February 
1990 rating action.  While the record contains evidence 
presented since the final 1990 rating decision which is 
clearly new, in that it was not previously submitted to 
agency decision makers, it does not bear directly and 
substantially upon the specific matter under consideration, 
as it still fails to include essential elements of a 
successful service connection claim.  Specifically, the newly 
presented evidence still fails to reflect that any 
psychiatric disorder was manifested or diagnosed during 
service or within the first-post service year (the 
presumptive period), or that a psychiatric disorder diagnosed 
post-service is in any way etiologically related to the 
Veteran's period of service.  

The evidence on file reflects that a psychiatric disorder was 
diagnosed in 1983 as shown by records considered at the time 
of the issuance of the February 1990 rating decision; records 
dated subsequent to February 1990 confirm that the earliest 
diagnosis of a psychiatric disorder was in 1983 and reflect 
that a psychiatric disorder has been regularly treated since 
that time.  The Court has established that evidence which 
corroborates a previously established fact is cumulative.  
See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Hence 
that evidence is not new and material.  

Since February 1990, the file contains no new evidence which 
in any way establishes or even suggests that an etiological 
relationship exists between any currently diagnosed 
psychiatric disorder and service.  More specifically, no 
persuasive evidence has been presented subsequent to the 
final February 1990 rating decision, which even suggests that 
a psychiatric disorder was incurred in service, to include 
presumptively, or is otherwise etiologically related to 
service.  Largely, the new evidence simply relates to the 
Veteran's on-going psychiatric symptomatology and treatment 
from 1983 forward.  In Morton v. Principi, 3 Vet. App. 508 
(1992), the Court held that medical records merely describing 
the Veteran's current condition are not material to the issue 
of service connection and are not sufficient to reopen a 
claim for service connection based upon new and material 
evidence.  In a related case, the Court held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of nexus (i.e., a connection to an in-service event), does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).

The Veteran's lay statements and contentions regarding his 
opinion that an etiological relationship exists between 
claimed a psychiatric disorder and service (to include any 
incident therein) are essentially cumulative and redundant of 
contentions made prior to the February 1990 rating decision, 
and thus are not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales 
v. West, 12 Vet. App. 321 (1999). Moreover, in Moray v. 
Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See also Untalan 
v. Nicholson, 20 Vet. App. 467 (2006) (the presentation of 
new arguments based on evidence already of record as of the 
previous decision does not constitute new evidence).

In summary, the evidence presented since the February 1990 
rating decision, when considered by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Essentially, the Board finds that the evidence 
presented subsequent to the February 1990 rating decision is 
not "new and material" as contemplated by 38 C.F.R. § 3.156 
(2001), and provides no basis to reopen the Veteran's service 
connection claim for a psychiatric disorder.  38 U.S.C.A. § 
5108.  Because the Veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable and the claim remains denied.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the 
service connection claim for a psychiatric disorder is not 
reopened and remains denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


